Citation Nr: 0016500	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-48 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disorder 
manifested by dizzy spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a videoconference hearing held 
before the undersigned Member of the Board on May 23, 2000.  
A transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The appellant's active duty included a period during the 
Korean Conflict when he engaged in combat with the enemy, and 
was exposed to noise trauma.

2.  Statements from lay witnesses who knew the appellant 
before and after his military service reflect that he was 
first noted to be hard of hearing and to occasionally have 
dizzy spells upon his return home from military service in 
1952.

3.  The appellant has noise induced bilateral hearing loss 
which may not reasonably be disassociated from his noise 
exposure in service.  

4.  There is evidence that the appellant may have a disorder 
manifested by dizzy spells, that he had such symptoms soon 
after service, that he had a concussive injury in service, 
and that the current disorder and the concussive injury in 
service may be related; his claim for service connection for 
a disorder manifested by dizzy spells is plausible.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).

2.  The claim of service connection for a disorder manifested 
by dizzy spells is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim of 
service connection for bilateral hearing loss is well 
grounded.  38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  He has submitted evidence of current hearing 
loss disability, of noise trauma in service, and of a nexus 
between the current disability and the inservice noise 
trauma.  

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Service connection may also be granted for 
certain enumerated disabilities on a presumptive basis, 
including organic diseases of the nervous system, see 38 
C.F.R. §§ 3.307, 3.309, or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

However, entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

Recent audiometric testing by VA in May 1996 disclosed that 
the appellant had moderately severe to severe bilateral 
sensorineural hearing loss with pure tone thresholds of 75-85 
decibels at 4,000 Hertz in both ears.  Under 38 C.F.R. 
§ 3.385, it is specifically stated that a hearing disability 
exists if there is at least one 40-decibel threshold at the 
specified Hertz frequencies.  Thus, a bilateral hearing loss 
disability is shown.  Additional private medical records 
dated from 1969 through 1996 reflect that the appellant had a 
history of bilateral hearing loss for many years, with some 
records dating these problems back to early 1970's.  The 
matter to be resolved is whether the current hearing loss is 
related to the appellant's period of military service.

All of the appellant's service medical records except his 
September 1952 discharge examination were apparently lost or 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and are unavailable.  
An alternative records search is not possible, as the 
appellant has not reported any specific treatment for hearing 
loss in service.  He alleges that he developed a hearing loss 
after service due to noise trauma sustained during combat in 
Korea, specifically as a result of an artillery shell 
explosion on his bunker in November 1951.

Service personnel records in the claims file (DD Form 214) 
corroborate the appellant's claim that he actively engaged in 
combat with the enemy while in Korea.  The DD 214 verifies 
that he served in the United States Army's 30th Infantry 
Division (Company B), and was awarded the Combat Infantryman 
Badge.  The DD 214 also indicates that he was wounded in 
combat in November 1951, and was awarded the Purple Heart 
Medal.
The September 1952 discharge examination disclosed no 
pertinent abnormalities. Hearing was normal (15/15) for 
whispered and spoken voice.  Audiometric testing was not 
conducted at the time.  Notwithstanding, in his pleadings and 
in hearing testimony before the undersigned Member of the 
Board in May 2000, the appellant described how he sustained 
noise trauma firing machine guns and in an artillery attack 
on his bunker position in 1951.  He added that his problems 
with these symptoms gradually got worse in the years after 
service.  In support of his claim, he submitted statements 
from lay witnesses who knew him before and after his military 
service, to include his former spouse, a long-time friend, 
and a former employer, each relating how he was hard of 
hearing and would occasionally have dizzy spells upon 
returning from military service in 1952.  While these 
individuals are not competent to render medical diagnoses and 
opinions regarding the etiology of a disease or injury, they 
are competent under the law to report observations of their 
senses (sight, sound, hearing, etc.).  Certainly, readily 
observable signs such as difficulty hearing and dizziness 
would fall under this category.  See e.g. Falzone v. Brown, 8 
Vet. App. 398, 405-06 (1995); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  All of these statements corroborate the appellant's 
contentions of the long-term suffering he endured after 
service due to these problems.

Although there is no recorded evidence of in-service hearing 
loss, given the fact that nearly all of the appellant's 
service medical records are unavailable, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule under 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This obligation is 
further heightened by the fact that the appellant has 
established himself as a combat-veteran under 38 U.S.C.A. 
§ 1154(b).  Hence, as there is no clear and convincing 
evidence to the contrary, the Board must accept as fact that 
he was exposed to artillery noise and weapons firing during 
his active service, and sustained acoustic trauma and a 
hearing loss as a result.  

In view of the above, the Board is of the opinion that the 
appellant has met all requirements needed establish service 
connection for bilateral hearing loss.  The clinical findings 
of a noise induced type hearing loss, together with (1) the 
veteran's service record, which is positive for noise 
exposure (2) his sworn testimony regarding the difficulties 
he experienced with hearing loss over the years since, and 
(3) the lay accounts of individuals who observed the 
appellant's difficulties with hearing soon after service, 
convince the Board that the unique facts in this case require 
that all reasonable doubt as to whether this disability was 
incurred in service must be accorded to the appellant, 
thereby establishing entitlement to service connection.  

With respect to the claim of service connection for a 
disorder manifested by dizzy spells, the Board notes 
initially that establishing well groundedness of a claim is a 
very low threshold for a claimant to meet.  Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000.  The evidence here 
includes clinical notations of dizzy spells and testimony and 
lay statements (consistent with service personnel records) to 
the effect that the appellant had a concussive type injury in 
service and postservice continuity of symptoms (suggesting a 
nexus between the concussive injury in service and current 
dizzy spell disability).  All the elements of a well grounded 
claim are present to at least some degree.  Accordingly, the 
Board finds that this claim is plausible and, hence, well-
grounded.


ORDER

Service connection for bilateral hearing loss is granted.

The claim of service connection for a disorder manifested by 
dizzy spells is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Having found the claim of service connection for a disorder 
manifested by dizzy spells well grounded, further development 
of the medical evidence is in order.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  As noted above, nearly all of the 
appellant's service medical records are presumably lost.  The 
record verifies that he was wounded during an artillery 
attack in 1951, and he has submitted lay statements from 
eyewitnesses who observed him having occasional dizzy spells 
upon his return from military service in 1952.  However, it 
does not appear that a clear-cut diagnosis has ever been 
made.  Various clinical notations over the years have 
included dizziness, blackout spells and severe vertigo. A 
private physician opined in December 1986 that the veteran 
had Meniere's disease.  It was noted that he had a lesion 
removed from his ear, possibly a viral papilloma.  He has 
never been formally examined by VA for this condition.  In 
light of the heightened "duty to assist" veterans whose 
service medical records are lost or destroyed, as well as the 
above finding of well-groundedness, the Board concludes that 
further development is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should for a VA 
otolaryngologic examination to determine 
whether the appellant has a disorder 
manifested by dizzy spells and, if so, 
whether the disorder is "at least as 
likely as not" related to the recognized 
concussive-type injury in service.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
the claims folder in conjunction with the 
examination.  The rationale for any 
opinion given should be stated in detail.  
The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  

2.  The RO should review the development 
and ensure that it is complete. 

3.  The RO should then readjudicate the 
issue of service connection for a 
disorder manifested by dizzy spells. If 
it remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

